Citation Nr: 1442672	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-27 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1971 to December 1975 and from January 1991 to March 1991.  He also had service in the Army Reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a lumbar spine disability.  

In his July 2009 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  He was scheduled for a hearing before a Decision Review Officer and did not report.  He later was scheduled for a Board hearing and again failed to report.  In light of this, the Board considers the Veteran to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2004 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.  The Veteran failed to file a timely notice of disagreement and no additional evidence was received within the appeals period.  Thus, the April 2004 rating decision is final.

2. The evidence received since the April 2004 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disability, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The April 2004 rating decision, which denied the Veteran's application to reopen a claim of service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2002).

2. The evidence received since the April 2004 rating decision is new and material, and the claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable action taken by the Board, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Analysis

The Veteran's claim of service connection for a lumbar spine disability was initially denied in a December 1977 rating decision because there was no diagnosed back disability at the time of discharge from service.  In December 2003, the Veteran filed a petition to reopen the previously denied claim.  In the rating decision dated in April 2004, the RO determined that new and material evidence had not been received to reopen the claim.  The evidence of record at the time of the April 2004 rating decision included service treatment records, treatment records from a number of private physicians dated from January 1995 to December 2003 and a statement from the Veteran describing an in-service back injury.

The appellant was notified of this decision and of his procedural rights by letter in April 2004.  The Veteran did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the April 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the April 2004 rating decision includes service treatment records, Army Reserves records, private treatment records dated from December 1999 to September 2011, statements from the Veteran and a June 2008 VA examination.

The service treatment records and private treatment records dated from January 1995 to December 2003 are not new because they were previously submitted.  Private treatment records dated from December 2003 to September 2011 are new, but are not material.  Although the records show continued complaints of pain and treatment for a lumbar spine disability, the records do not indicate that the lumbar spine disability is related to service.  The lay statements are also not new as they are duplicative of previous statements discussing an alleged in-service injury.

However, the Board finds that the Army Reserves records meet the requirements for new and material evidence.  The evidence is new as it was not part of the record at the time of the April 2004 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim of service connection.  In this regard, the Army Reserves records indicate that the appellant did not meet retention standards due, in part, to a lumbar spine disability.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disability is reopened and the appeal is granted to this extent only.  


REMAND

Having reopened the claim for service connection for a lumbar spine disability based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted.

The record notes that the appellant had service in the Army Reserves.  However, specific dates of ACDUTRA and IDT have not been verified nor is it clear whether additional medical records for these periods are available.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(a)-(b) (West 2002 & Supp. 2013). 

Additionally, the Veteran was afforded a VA examination June 2008.  The examiner noted lower lumbar arthritis and pain, but determined that an opinion could not be made without resort to peculation.  The examiner noted that there was reported back pain since at least 1977 but there was no documentation of an injury.

When an examiner who is asked to render an etiology opinion determines that he or she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  

In this case, it is not clear from the record why a nexus opinion would be speculative.  Additionally, there is no opinion of record that discusses aggravation of the lumbar service by military service.  As such, the appellant should be afforded an additional VA examination to determine whether his lumbar spine disability was caused or aggravated by military service.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to verify the Veteran's periods of ACDUTRA and IDT.  Efforts to verify such service should be documented in the claims file.

2. Obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and IDT.  Efforts to obtain these records should be documented in the claims file.

3. Thereafter, schedule the Veteran for a new VA examination for his lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should report that this has been accomplished.  All necessary studies and tests should be conducted.

Thereafter, the examiner should indicate the approximate onset of a chronic low back disorder and provide an opinion for the following:

a. Is it at least as likely as not (a 50 percent probability or more) that any lumbar spine disability is related to military service, to include periods of ACDUTRA and IDT?

b.  Is it clear and unmistakable that a chronic back disorder preexisted the Veteran's second period of active duty in 1991?  If so, is there clear and unmistakable evidence that there was NO worsening beyond its natural progression during such service?

c. Is it at least as likely as not (a 50 percent probability or more) that any preexisting lumbar spine disability was aggravated by (i.e., permanently worsened beyond normal progression) by any periods of ACDUTRA and/or IDT?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. If the benefit sought on appeals remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


